UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 21, 2012 Aware, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-21129 Massachusetts 04-2911026 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 40 Middlesex Turnpike, Bedford, MA, 01730 (Address of principal executive offices, including zip code) (781) 276-4000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01.Completion of Acquisition or Disposition of Assets. On June 21, 2012, pursuant to the previously disclosed Wireless Portfolio Patent Purchase Agreement dated April 26,2012 (the “Agreement”), Aware, Inc. (“Aware”) completed its previously announced sale to Intel Corporation (“Intel”), of selected patents and patent applications relating to WiFi (802.11 n/ac), LTE and Wireline Home Networking. The purchase price for the sale of the assets consisted of a payment by Intel to Aware of $75 million in cash at closing. Item 9.01.Financial Statements and Exhibits. No financial statements are required to be filed as part of this Report. -2- Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AWARE, INC. By:/s/ Kevin T. Russell Kevin T. Russell Co-President & co-Chief Executive Officer Date: June 21, 2012 -3-
